September 2, 2008

 

Mr. Mack I. Whittle, Jr.

[Address omitted]

 

Dear Mack:

 

This letter confirms the understanding between you and The South Financial
Group, Inc. (the “Company”) with respect to the terms and conditions of your
retirement from employment with the Company.

 

1. Retirement. You will retire from employment with the Company and resign your
positions as President and Chief Executive Officer of the Company as of the
earlier of (a) December 30, 2008 and (b) any date prior to December 30, 2008
specified by the Board of Directors of the Company (the “Retirement Date”). As
of your Retirement Date, you will also resign from (i) all positions you hold at
the Company’s subsidiaries and (ii) your position as Chairman of the Board of
Directors of the Company, although you will continue to serve as a director (but
not as Chairman) for the remainder of your elected term.

 

2. Transition. You and the Company understand and agree that the Company has or
will commence an executive search for a successor Chief Executive Officer (the
“Successor CEO”), and you agree to cooperate with the Company in connection with
its search. You will continue to serve as Chairman, President and Chief
Executive Officer in a full-time capacity until your Retirement Date, with such
duties as the Board of Directors of the Company may reasonably assign to you.

 

3. Payments and Benefits Upon Retirement. As of your Retirement Date, you will
be entitled to the payments and benefits set forth in this Section 3 and the
attached Settlement Sheet in full satisfaction of all of the Company’s
obligations to you on account of your retirement, including but not limited to
obligations under the amended and restated employment agreement between you and
the Company dated September 3, 2006 (the “Employment Agreement”), as follows:

 

(a) The Company will pay to you the Accrued Obligations, the Pro Rata Bonus, and
cash severance payment described in Sections 5(a)(i) and 5(a)(ii) of the
Employment Agreement in a lump sum cash payment within 30 days after your
Retirement Date, in each case in the amount specified in Item (a) of the
Settlement Sheet.

 

(b) The Company will cause the unvested Initial RSUs (the “Unvested Initial
RSUs”), stock options, and other equity incentives (all identified in Items
(b)(i)-(b)(vi) of the Settlement Sheet), and any dividend equivalent units to be
issued pursuant to the terms of the Initial RSUs between the date hereof and
your Retirement Date (the “Future Initial RSU Dividend Equivalents”), to vest
and remain exercisable (in the case of stock options) in accordance with Section
5(a)(iii) of the Employment Agreement. The Board will also cause you to vest in
the cash dividends payable to you under the terms of the

 



restricted stock units subject to “Performance Goals” (within the meaning of the
applicable award agreements) upon the vesting of such performance-based
restricted stock units (the “Performance-Based Dividends”). Vested Initial RSUs
(and associated dividend equivalent units) will be paid in stock in accordance
with the terms of the Initial RSUs on January 31, 2009. The Performance-Based
Dividends will be paid promptly after January 1, 2009, but in no event later
than March 15, 2009.

 

(c) For purposes of the Company’s Supplemental Executive Benefit Plan (the
“SERP”), you will be credited with service with the Company through the date of
your 65th birthday. Your total benefit under the SERP will be the amount
specified in Item (c) of the Settlement Sheet and will be paid in the form
specified in such Item (c).

 

(d) Your vested benefit under each of the Company’s 2005 Executive and Director
Deferred Compensation Plan (the “2005 Plan”) and the Company’s Executive and
Director Deferred Compensation Plan (the “2000 Plan”) will be paid to you as a
“Retirement Benefit” (within the meaning of Article 7 of each such plan) in
accordance with the terms of the applicable plan and your elections in force
thereunder. The amount of your vested benefit (and the date as of which such
amount is determined) in each of the 2005 Plan and the 2000 Plan is specified in
Item (d) of the Settlement Sheet. From and after the date hereof, in no event
will any additional deferrals or other contributions (matching or otherwise) be
credited to you under the 2005 Plan or the 2000 Plan.

 

(e) The Company will provide you with the Welfare and Fringe Benefits described
in Section 5(a)(v) of the Employment Agreement to the extent specifically listed
in Item (e) of the Settlement Sheet, provided that in lieu of providing such
Welfare and Fringe Benefits (other than the Company’s matching gift program),
the Company may, in its discretion, on or prior to December 30, 2008 and by
written notice to you, instead pay to you the amount specified in Item (e) of
the Settlement Sheet (the “Benefits Payment”) in cash. If the Company elects to
pay to you the Benefits Payment, (i) the portion of the Benefits Payment that is
attributable to benefits that would otherwise be provided to you during 2008
will be paid to you on your Retirement Date, (ii) the portion of the Benefits
Payment that is attributable to benefits that would otherwise be provided to you
after 2008 will be paid to you on January 2, 2009, and (iii) you will be
eligible to elect continued group health plan coverage pursuant to COBRA. You
agree that if the Company provides the Welfare and Fringe Benefits to you, the
Company may, in its discretion provide continued health insurance coverage to
you, in whole or in part, pursuant to the purchase of one or more individual
health insurance policies which provide coverage substantially comparable to
that provided by the Company’s health plans, and you agree to cooperate with the
Company with respect to obtaining any such individual policies. At the time of
issue, the insurer issuing the individual policies must be rated by a reputable
national rating agency no lower than the rating assigned by such agency to the
issuer (if any) of the Company’s group health insurance policy. With respect to
the Company’s matching gift program, you will remain eligible to participate in
that program in accordance with its terms to the extent provided in Item (e) of
the Settlement Sheet.

 

-2-



(f) You will be eligible to receive your vested benefits under the Company’s
employee benefit plans specified in Item (f) of the Settlement Sheet in
accordance with the terms of such plans.

 

(g) With respect to the Carolina First Bank Split Dollar Agreement between you
and Carolina First Bank dated June 19, 2001, you will retain your rights
thereunder in accordance with its terms for three years following your
Retirement Date. At the end of such three years, all of your interests and
rights in respect of such agreement shall terminate. You will execute any
documents as may be necessary or appropriate to effect such termination of your
interests and rights.

 

(h) Your rights to payments under Section 7, Section 9(c) (including without
limitation legal fees incurred in connection with this letter) and Section 10(b)
under the Employment Agreement will continue in full force and effect.

 

You acknowledge and agree that this Section 3 and the Settlement Sheet set forth
the Company’s sole obligations to you from and after your Retirement Date on
account of your retirement and that neither you nor any other person are
entitled to any other payment or benefit of any kind whatsoever from, or in
respect of, the Company, any of its affiliates, or any of the Company’s, or any
of its affiliates’, employee benefit or compensation plans, programs, policies
or arrangements of any kind in connection with your employment with, and
retirement from, the Company and its affiliates.

 

4. Employment Agreement. This letter constitutes a part of the Employment
Agreement, which, except as modified by this letter, will continue in full force
and effect. Without limiting the generality of the foregoing, Sections 4 (other
than Section 4(c)(i)), 5, and 8 of the Employment Agreement (subject to Section
3 hereof and the other terms and conditions of this letter) remain in full force
and effect, and if your employment with the Company is terminated prior to your
Retirement Date due to death or Disability, by the Company for Cause, or by you
for Good Reason (in each case as provided under Section 4 (other than Section
4(c)(i)) of the Employment Agreement), the provisions in Section 3 of this
letter will not apply. Except as expressly provided in this letter and the
Settlement Sheet (and notwithstanding anything to the contrary in the Employment
Agreement or otherwise), effective on and after the date of this letter, you
will no longer be eligible to receive any additional equity-based or other
incentive awards under the Company’s 2004 Long-Term Incentive Plan or any other
plan maintained by the Company. You agree that neither this Agreement, anything
contemplated by it or relating to it, nor anything occurring prior to the date
of this Agreement constitutes or will constitute grounds for your termination of
employment for Good Reason under the Employment Agreement, and that,
notwithstanding anything to the contrary herein, Section 4(c)(i) of your
Employment Agreement no longer applies on and after the date hereof, subject to
compliance with the requirements of Section 2 of this letter. For purposes of
your Employment Agreement, as of your Retirement Date, (a) your Employment
Period will end and (b) your Retirement Date will be your Date of Termination.

 

5. Miscellaneous. Capitalized terms not otherwise defined in this letter have
the meanings assigned to such terms in the Employment Agreement. During the
Employment

 

-3-



Period and at all times thereafter, you will refrain from any disparagement,
direct or indirect, in whatever form, of the Company, its affiliates, and any of
their present or former employees, agents, officers or directors, provided that
this sentence does not apply to truthful testimony compelled by applicable law
or legal process. The payments and benefits provided in this letter agreement
and the Employment Agreement will be paid and provided only to the extent
permitted under applicable law. This letter may be executed by the parties
hereto in counterpart, each of which is deemed to be an original, but all such
counterparts will together constitute one and the same instrument.

 

6. Section 409A. Notwithstanding anything to the contrary herein, to the extent
necessary to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), amounts or benefits that would
otherwise be payable hereunder during the six-month period following your
separation from service (within the meaning of Section 409A of the Code) shall
instead be paid, with interest on any delayed payment at the applicable federal
rate provided for in Section 7872(f)(2)(A) of the Code, on the first business
day after the date that is six months following your separation from service.

 

Please indicate your agreement with these terms by signing as indicated below
and returning the original to me. I have enclosed a copy of this letter for your
records.

 

Very truly yours,

 

THE SOUTH FINANCIAL GROUP, INC.

 

 

By: /s/ John C.B. Smith  

John C.B. Smith

Lead Independent Director

 

Accepted and agreed as of the date first

written above:

 

/s/ Mack I. Whittle, Jr.  

Mack I. Whittle, Jr.

 

-4-

 

 



 

Mack I. Whittle, Jr.

Settlement Sheet

 

Item

Benefit1

Value of Benefit

(a)

Accrued Obligations. (Section 5(a)(i)(A))

Accrued base salary:                                          $             TBD2
Accrued vacation pay:                                                    67,3083
Reimbursement of business expenses:                            TBD
                                                                             
   $             TBD

 

Pro-Rata Bonus. (Section 5(a)(i)(B))

$         506,7794

 

Severance equal to 3x the sum of your annual base salary and Reference Bonus.
(Section 5(a)(ii))

3x Annual Base Salary:                                        $      2,625,000
3x Reference Bonus:                                                    1,524,500
                                                                          
      $      4,149,500

(b)

Accelerated vesting of the following:

(i) Unvested Initial RSUs:
(ii) Stock options:
(iii) Employment-Based RSUs:
April 21, 2006 grant
May 15, 2007 grant
(iv) January 31, 2005 restricted stock grant
(v) 2007 MPIP restricted stock grant
(vi) Performance-Based RSUs5:
April 21, 2006 grant
May 15, 2007 grant
(Section 5(a)(iii))


                                                              Number6
             Value7
                                                               311,970         $
2,121,396
                                                                 40,000
                   n/a8

                                                                    5,556
               37,781
                                                                  12,000
               81,600
                                                                    2,508
               17,054
                                                                  14,925
             101,490

                                                                  36,000
             244,800
                                                                  33,334
             226,671
                                                                 456,293       $
2,830,792

_________________________

1  Unless otherwise specified, "Section" references in this column refer to
Sections of the Employment Agreement.

2  All "TBD" amounts herein will be determined as of the Retirement Date.

3  Determined as of August 31, 2008. Amount will be adjusted based on vacation
usage and accrual (if any) between August 31, 2008 and the Retirement Date.

4  Assumes a Retirement Date of 12/30/2008. Actual amount would be less if
Retirement Date were to occur earlier. Calculation based on a full-year bonus of
$508,167 and is pro-rated using a fraction where the numerator is the number of
days worked during 2008 (including the Retirement Date), and the denominator is
366 (leap year).

5  Value of any Performance-Based Dividends to be paid in connection with the
vesting of Performance-Based RSUs TBD.

6  Determined as of August 31, 2008. Actual number of awards that will
accelerate in vesting on the Retirement Date will be adjusted (a) downward to
reflect any vesting of awards in the ordinary course (in accordance with the
original terms thereof) and (b) in the case of Unvested Initial RSUs only,
upward to reflect the grant of any dividend equivalent units between August 31,
2008 and the Retirement Date.

7  Determined based on a closing price of $6.80 of TSFG stock on Nasdaq on
August 29, 2008. Actual value will be based on the price of TSFG stock on the
Retirement Date.

8  Options are underwater (having an exercise price of $25.95). However,
acceleration of vesting may have a value under a Black-Scholes analysis.



 

(c)

Total SERP benefit of $13,317,000 ($887,800 annual benefit x 15 years), to be
paid in 180 equal monthly installments (i.e., over 15 years) commencing within
30 days of your Retirement Date (subject in all events to 6-month delay rule
described in Section 6 of this letter). (Section 5(a)(iv))

Present value as of 12/30/2008:                         $ 9,148,700

(d)

Retirement Benefits under the 2005 Plan and the 2000 Plan as of August 25,
2008.9 (Section 5(a)(iv))

2005 Plan:                                                             $   
226,959
2000 Plan:                                                                   
 78,135
                                                                             
 $    305,094

(e)

Continued Welfare and Fringe Benefits for 3 years after Retirement Date (or cash
equivalent thereof). (Section 5(a)(v))

Auto Allowance:                                           $     133,920
     Life, Disability and Long-Term Care:                 401,703
     Financial Planning:                                                 75,000
     Executive Physical:                                                 18,852
     Health benefits at family rate:                               46,784
     Tax gross-up on taxable perquisites10
     (other than auto allowance):                               380,758
                                                                           
    $ 1,057,017

 

Charitable match for 3 years after termination, not to exceed $15,000 per year.
(Section 5(a)(v))


                                                                                $    
 45,000

(f )

Vested benefits under 401(k) Plan. (Section 5(a)(vi))

As determined under the terms of the plan.

 

 

_________________________

9  The actual amount of your Retirement Benefit will depend on the gains and
losses applied to your account balances from and after August 25, 2008 based on
the plans' terms regarding deemed investment of account balances.

10  For illustrative purposes, determined based on a 43.45% effective tax rate.
The actual gross-up amount will be based on the highest marginal rates in effect
for the year of payment. For the avoidance of doubt, the gross-up does not apply
to the health benefits at family rate.

 

 

 